DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 4/15/2020 has been entered. Applicant’s amendments to the Specification, Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 1/16/2020.
The specification was received on 4/15/2020. This specification is acceptable.
The drawings were received on 4/15/2020. These drawings are acceptable.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Jagenow on 4/23/2020.

The application has been amended as follows: 

IN THE CLAIMS:
Regarding claim 1, line 26, the limitation “processer” has been amended to recite “processor”.

Claim 10 has been amended as follows:
10. The system of claim 6, wherein the at least one actuatable valve comprises a second actuatable valve fluidly coupling a saline source to the manifold.

Regarding claim 24, line 18, the limitation “wherein the manifold comprises at” has been amended to recite “wherein the manifold comprises”.

Regarding claim 24, line 19, the limitation “the second actuable valve” has been amended to recite “the second actuatable valve”.

Regarding claim 25, line 2, the limitation “the at least one actuatable valve” has been amended to recite “the first actuatable valve”.

Regarding claim 27, line 2, the limitation “at least one actuatable valve” has been amended to recite “first actuatable valve”.

Allowable Subject Matter
Claims 1-13 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claim could either not be found or was not suggested in the prior art of record. The prior art does not disclose or render obvious the 
The closest prior art for a system is Mason et al. (US 6,270,481 B1) as discussed in Non-Final Rejection mailed on 1/16/2020 including a reservoir, the fluid injection apparatus comprising: a delivery conduit, an injector, a diverter assembly disposed between the delivery conduit and the injector, wherein the diverter assembly is configured to allow at least the portion of the fluid injected by the injector wherein the diverted fluid is stored in the reservoir but is silent regarding wherein the diverter assembly is configured to allow at least the portion of the fluid injected by the injector to be simultaneously delivered to the delivery conduit and diverted away from the delivery conduit based on at least one of a pressure and a flow of the injection fluid path, and a measurement automation apparatus comprising: an injector sensor module, a reservoir sensor module, a processor and a display operatively coupled to the processor.
Smith discloses the closest prior art for a measurement automation apparatus comprising: an injector sensor module, a reservoir sensor module. However, Smith is silent regarding a processor and a display operatively coupled to the processor, wherein the diverter assembly is configured to allow at least the portion of the fluid injected by the injector to be simultaneously delivered to the delivery conduit and diverted away from 
Stoker discloses the closest prior art for a processor and a display operatively coupled to the processor but is silent regarding wherein the diverter assembly is configured to allow at least the portion of the fluid injected by the injector to be simultaneously delivered to the delivery conduit and diverted away from the delivery conduit based on at least one of a pressure and a flow of the injection fluid path.
Claims 2-13 being dependent on claim 1 are also allowed.

Claim 24 includes all the limitations of previously presented claim 10. Claim 10 was previously indicated allowable in the office action mailed on 1/16/2020. 
Claims 25-30 being dependent on claim 24 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 15-16, filed 4/15/2020, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689.  The examiner can normally be reached on Monday-Thursday 8:00 AM-4:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783